318 S.W.3d 325 (2010)
STATE of Missouri, Respondent,
v.
Shohn METCALF, Appellant.
No. ED 93188.
Missouri Court of Appeals, Eastern District, Division Five.
August 24, 2010.
William J. Swift, Assistant Public Defender, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J, and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
A jury convicted Shohn Metcalf (Defendant) of domestic assault in the first degree and felonious restraint. Defendant appeals on the grounds that the trial court abused its discretion in: (1) prohibiting defense counsel from cross-examining the victim about statements she made about the nature of her relationship with Defendant; and (2) prohibiting defense counsel from arguing in closing that the victim's facial fractures were caused by a fall and not by Defendant intentionally striking her. We affirm.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum *326 opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).